United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, NORFOLK NAVAL
SHIPYARD, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1722
Issued: January 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 3, 2008 appellant filed a timely appeal from the decision of the Office of
Workers’ Compensation Programs dated January 29, 2008 denying his claim for a recurrence of
disability and an April 15, 2008 decision denying his request for a hearing. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of total disability on July 10,
2007 causally related to his accepted injury of March 8, 2006; and (2) whether the Branch of
Hearings and Review properly denied appellant’s request for an oral hearing as untimely.
FACTUAL HISTORY
On March 14, 2006 appellant, then a 65-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging he suffered a back injury after slipping and falling in an oily waste tank on

March 8, 2006. By letter dated April 10, 2006, the Office accepted his claim for lower back
sprain/strain. Appellant received medical treatment and physical therapy.
By report dated June 22, 2006, Dr. Nickolas L. Pezzella, Board-certified in physical
medicine and rehabilitation, indicated that appellant presented with a work-related injury with
initial onset of lower back pain into the thighs. On this particular date, he reported that
appellant’s thigh pain had resolved although he reported still having significant lower back pain.
Dr. Pezzella noted that he saw no pathology to account for appellant’s back pain on a lumbar
spine magnetic resonance imaging (MRI) scan. He stated that he would have expected
appellant’s condition to have improved over the past three months, not worsen. As appellant’s
symptoms had responded to his prior course of physical therapy, Dr. Pezzella prescribed another
course of physical therapy, as well as twice-daily regiment of Voltaren, a nonsteroidal antiinflammatory (NSAIDS) and a bone scan.
Dr. Pezzella submitted a Form CA-20 dated July 20, 2006. He reiterated his diagnosis of
“unspecified back pain.” Dr. Pezzella indicated that appellant’s lumbar MRI scan, bone scan,
and electromyogram (EMG) findings were all negative. He stated that he had no further
treatment options and that neither he nor his office would be referring appellant to another
physician. Dr. Pezzella also resubmitted a duty status report dated July 18, 2006. His clinical
findings state that appellant reports pain but no pathology was found. The report stated that
appellant was advised to return to work on July 13, 2006 with no restrictions. Finally, by note
dated July 25, 2006, Dr. Pezzella released appellant from his care and told appellant to seek
medical advice elsewhere. His note further reiterated that neither he nor his office would be
referring appellant to another doctor.
Appellant sought treatment from Dr. Stefan Murza, a chiropractor. By Form CA-20
dated January 8, 2007, Dr. Murza stated a diagnosis of right sacroiliac subluxation. In a report
received by the Office on February 7, 2007, he proffered a primary diagnosis of right sacroiliac
subluxation with a secondary diagnosis of lumbar sprain/strain injury. Dr. Murza stated that this
diagnosis was based upon: the history of appellant’s injury; appellant’s subjective complaints;
the results of physical examination and radiographic analysis. An x-ray revealed that appellant’s
right iliac was inferior in positioning compared to the left iliac crest, correlating to the injury
appellant previously sustained.
By letter dated February 8, 2007, the Office notified appellant that it had updated the
accepted condition to include sacroiliac subluxation.
Appellant was referred to Dr. Arthur Wardell, a Board-certified orthopedic surgeon, by
Dr. Murza. By note dated March 14, 2007, Dr. Wardell reported findings of: dorsolumbar
tenderness, midline lumbar tenderness and midline lumbosacral tenderness. He noted a moderate
restriction of low back flexion and that straight leg raising was positive. Dr. Wardell
recommended facet joint injections and a trial of lumbar decompression therapy. The record
indicates that appellant was examined by Dr. Wardell on numerous dates through March, April,
May and June 2007 and underwent right L4-5 and L5-S1 facet injections.

2

The Office received a number of attending physician’s reports from Dr. Wardell. In a
report dated June 20, 2007, Dr. Wardell summarized that appellant had been partially disabled
since January 29, 2007 and would continue with restrictions through July 2, 2007.
By report dated July 9, 2007, Dr. Wardell stated that appellant complained of lower back
pain. According to him, appellant alleged that the pain was such that he was unable to perform
his functions at work due to pain. Dr. Wardell stated that appellant was to remain off work until
his next visit on July 16, 2007.
By report dated July 23, 2007, Dr. Wardell noted that appellant had improvement in his
lower back pain after one week of physical therapy. He reported that appellant requested
cancellation of his scheduled epidural due to the improvement.
By report dated August 20, 2007, Dr. Wardell stated that appellant continued to have pain
in his lower back radiating in both legs.
On September 6, 2007 appellant filed a CA-2a, notice of recurrence, stating that, when he
returned to work, he was not able to perform normal duties. He alleged that July 10, 2007 was
the date of recurrence of total disability. Appellant stated that, since returning to work, despite
undergoing three cortisone shots, three epidural shots and physical therapy, the injury he
incurred in March 2006 kept him in constant pain. His supervisor noted that appellant was
accommodated within the physician-recommended restrictions following the original injury and
that when appellant did return to work he did not sustain any other injury or illness that affected
his performance.
By report dated September 10, 2007, Dr. Wardell stated that the epidurals had helped
appellant, but that he had had muscle spasms for the past few days. He opined that appellant was
reaching maximum medical improvement. On September 24, 2007 Dr. Wardell stated that
appellant reported that the pain in his back was better, though there was more pain in the buttock.
He scheduled appellant for a right sacroiliac joint injection on October 8, 2007. On October 8,
2007 Dr. Wardell stated that appellant continued to have pain, mostly on the right side of his
lower back. He stated that they are awaiting approval for sacroiliac joint injections.
Dr. Wardell also noted that appellant would remain out of work.
In an attending physician’s report dated October 8, 2007, Dr. Wardell indicated that
appellant had been partially disabled until July 9, 2007 and totally disabled from July 10, 2007
continuing until October 23, 2007.
By narrative report dated November 7, 2007, Dr. Wardell stated that appellant’s
condition had changed. Although appellant was initially diagnosed with lumbosacral spine
sprain, further testing revealed that he suffers a right L5 radiculopathy and lumbar facet injuries.
Dr. Wardell stated that appellant’s injuries were of a chronic nature.
By report dated December 7, 2007, Dr. Wardell stated that appellant had continued pain
in his lower back that was particularly worse on the right side. He stated that he was still
awaiting approval for appellant’s injections, and that appellant will continue with physical
therapy and would remain out of work. On January 11, 2008 Dr. Wardell reported that appellant
still had pain in his lower back.
3

By decision dated January 29, 2008, the Office denied appellant’s claim for recurrence
because the evidence submitted failed to establish that the alleged recurrence resulted from the
accepted work injury.
By letter postmarked March 8, 2008, appellant requested an oral hearing. On April 15,
2008 the Office denied appellant’s request for an oral hearing as untimely because it was not
made within 30 days. It noted that the decision of the district Office was issued on January 29,
2008 and appellant’s request for an oral hearing to the Branch of Hearings and Review was
postmarked March 8, 2008. The Office advised appellant that he could submit additional
evidence and pursue a request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that he cannot perform such light duty. As part of this burden, the employee must
show either a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the light-duty requirements.1 To establish a change in the nature and extent
of the injury-related condition, there must be probative medical evidence of record. The
evidence must include a medical opinion, based on a complete and accurate factual and medical
history, and supported by sound medical reasoning, that the disabling condition is causally
related to employment factors.2
The Board will not require the Office to pay compensation in the absence of medical
evidence directly addressing the particular period of disability for which compensation is sought.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.3
ANALYSIS
The Office accepted appellant’s claim that he sustained a strain/sprain of lumbar region
as a result of a fall on March 8, 2006. On July 13, 2006 appellant was released to regular duty
status, by his then-treating physician, Dr. Pezzella, Board-certified in physical medicine and
1

Albert C. Brown, 52 ECAB 152, 154-155 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986); 20 C.F.R.
§ 10.5(x) provides, “Recurrence of disability means an inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous injury or illness without
an intervening injury or new exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn (except when such withdrawal
occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations.”
2

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Maurissa Mack 50 ECAB 498, 503 (1999).

3

S.S. v. U.S. Postal Service 108 LRP 4297 (2008); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

rehabilitation. Dr. Pezella noted that all of appellant’s diagnostic test results were negative,
including MRI scan bone scan and EMG examinations.
Appellant was placed on light duty as of January 2007. On February 8, 2007 the Office
updated appellant’s accepted condition to include sacroiliac subluxation based upon Dr. Murza’s
reports.
Appellant filed a recurrence of disability claim alleging that he was totally disabled as of
July 10, 2007 due to his March 8, 2006 employment injury. He therefore has the burden of proof
to show a change in the nature and extent of his injury-related condition or a change in the nature
and extent of his limited-duty job requirements. Appellant’s supervisor reported that appellant
was always allowed to work within his medical restrictions and he has not alleged that his light
work was withdrawn. Rather appellant has alleged that he became totally disabled as of
July 10, 2007.
Appellant did not submit sufficient reasoned medical evidence however to establish that
his present condition was causally related to his accepted injury and that it was totally disabling.
In support of his claim, appellant submitted numerous progress notes and reports from
Dr. Wardell whose reports reiterate appellant’s subjective complaints of pain and discomfort and
note the conservative treatments offered by Dr. Wardell. Absent from Dr. Wardell’s reports
however is any semblance of medical rationale addressing why appellant was totally disabled on
or after July 10, 2007 causally related to his accepted March 8, 2006 injury. In his report dated
November 7, 2007, Dr. Wardell noted that appellant had been initially diagnosed with
lumbosacral spine sprain, but that his condition had changed such that appellant had an L5
radiculopathy and lumbar facet injury. His opinion is of limited probative value. Dr. Wardell
does not acknowledge that by July 2006 all of appellant’s examinations, including MRI scan,
bone scan and EMG testing were negative. Most importantly, he does not explain with medical
rationale how appellant would have developed a totally disabling L5 radiculopathy in July 2007,
causally related to his March 8, 2006 injury, if appellant’s examination findings were normal in
July 2007. Furthermore, although Dr. Wardell indicated that appellant was totally disabled as of
July 10, 2007 and continuing through October 23, 2007, he offers no explanation as to why the
diagnosed L5 radiculopathy would be totally disabling. The Board notes that Dr. Wardell
indicated in his progress notes from August 2007 that appellant’s condition was improving.
Dr. Wardell has essentially allowed appellant to self-certify his disability for entitlement
and, therefore, his reports are of diminished probative value.
The Office advised appellant of the evidence required to establish his claim; but, he failed
to submit such evidence. The Board finds that the medical evidence appellant submitted to
support his claim of recurrence is of diminished probative value and, therefore, not sufficient to
discharge his burden of proof. Accordingly, the Office properly denied appellant’s recurrence
claim.

5

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of the Federal Employees’ Compensation Act concerning a claimant’s
entitlement to a hearing before an Office hearing representative, states: Before review under
section 8128(a) of this title, a claimant not satisfied with a decision of the Secretary is entitled,
on request made within 30 days after the date of issuance of the decision, to a hearing on his
claim before a representative of the Secretary.4
The Office, in its discretion, however, has the authority to hold hearings in certain
circumstances where no legal provision was made for such hearings and it must exercise this
discretionary authority in deciding whether to grant a hearing.
ANALYSIS -- ISSUE 2
The Office issued the decision denying appellant’s recurrence of disability claim on
January 29, 2008. The 30-day period during which appellant could request an oral hearing
commenced on January 30, 2008.5 Although appellant’s request was dated March 7, 2008 the
record reflects that it was not postmarked until March 8, 2008, more than 30 days after the
Office’s decision.6 Therefore, appellant was not entitled to a hearing before an Office hearing
representative as a matter of right. The Office exercised its discretion in this case and found that
appellant’s claim could equally well be addressed by requesting reconsideration and submitting
additional evidence. The only limitation on the Office’s authority is reasonableness. Abuse of
discretion is generally shown through proof of manifest error, a clearly unreasonable exercise of
judgment or actions taken which are contrary to logic and deductions from known facts.7 There
is no evidence of record that the Office abused its discretion in denying appellant’s request for a
hearing under these circumstances.
CONCLUSION
The Board finds the appellant did not meet his burden proof to establish a recurrence of
disability beginning July 10, 2007 causally related to the March 8, 2006 employment injury and
the Office did not abuse its discretion by denying appellant’s request for hearing.

4

5 U.S.C. § 8124(b)(1).

5

See Angel M. Lebron, Jr., 51 ECAB 488 (2000) (the date of the event from which the designated period of time
begins to run shall not be included when computing the time period).
6

See 20 C.F.R. § 10.616(a) (the hearing request must be sent within 30 days as determined by postmark or other
carrier’s date marking).
7

See Daniel J. Perea, 42 ECAB 214 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the April 15 and January 29, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

